Citation Nr: 0946100	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In the September 2001 
rating decision the RO, in pertinent part, denied service 
connection for a heart condition.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Houston, Texas RO.  

In November 2006, the Veteran testified before the 
undersigned sitting at the San Antonio satellite office of 
the RO (Travel Board hearing).  A transcript of that hearing 
is of record.  

In April 2007, the Board remanded the claim on appeal for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, in July 
1982, the Veteran filed claims for service connection for 
vascular insufficiency in the left leg and for a left knee 
disability, as secondary to a left ankle disability.  In an 
August 1982 deferred rating decision, the RO indicated that, 
if the Veteran wished to pursue a claim for service 
connection for a vascular condition and for a condition of 
the left knee, he would need to submit medical evidence that 
he had these conditions and that they were due to his 
service-connected ankle condition.  Despite the deferred 
rating decision, there is no communication to the Veteran 
advising him of this fact.  In the September 2001 rating 
decision, the RO granted service connection for a left knee 
condition; however, the claim for service connection for a 
vascular condition of the left leg has not been adjudicated.  
This matter is referred to the RO for appropriate action.   


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The Veteran claims entitlement to service connection for a 
heart condition, that he believes was a preexisting condition 
that was aggravated by his active duty service.  

Service treatment records reflect that, in his report of 
medical history at induction in May 1970, the Veteran 
described shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, and high or low blood 
pressure.  The physician's summary noted infrequent chest 
pain, enlarged heart, and low blood pressure.  However, 
examination of the heart was normal on clinical evaluation 
and blood pressure was 120/74.  In June 1970, the Veteran 
presented with complaints of chest pain when running since 
December 1969.  The Veteran gave a history of cardiomegaly.  
Examination revealed regular sinus rhythm with no murmur.  
Blood pressure was 132/86.  Chest X-ray revealed no 
significant abnormality.  A June 1972 electrocardiographic 
report was within normal limits.  Blood pressure on 
examination for Medical Board in May 1977 was 106/70.   

A December 1969 radiographic chest report, predating the 
Veteran's entry into service, noted that the Veteran had 
right sided cardiac enlargement with increased pulmonary 
vascularity that suggested probable atrial septal defect.  

Post-service treatment records reflect complaints of chest 
pain with findings of and treatment for atherosclerotic heart 
disease, coronary artery disease, hyperlipidemia, and 
hypertension.  In light of the medical evidence, the Board 
remanded the claim for service connection to develop the 
medical evidence surrounding the cause of the Veteran's 
claimed heart condition.  

In the April 2007 remand, the Board instructed that the 
Veteran be afforded a comprehensive VA cardiovascular 
examination.  The examiner was asked to indicate whether, 
prior to service, the Veteran had an identifiable 
cardiovascular disease.  The physician was also asked to 
offer an opinion as to whether it is at least as likely as 
not (50 percent or greater) that any current heart condition 
had its onset in or was aggravated by the Veteran's active 
duty service.  Additionally, the examiner was instructed to 
discuss the meaning of the December 1969 radiographic chest 
study and to indicate any identified heart disorder 
determined to be congenital or developmental in nature, that 
may have preexisted service.  If a pre-service heart disorder 
was identified, the examiner was to provide an opinion as to 
whether it is at least as likely as not that (1) such 
disorder was aggravated (worsened), as the result of some 
incident of active service, or (2) whether any such disorder 
is due to the natural progression of a disease.  

The Veteran was afforded a VA examination to evaluate his 
claimed heart disease in July 2009.  On examination, the 
physician commented that the Veteran denied any hypertension, 
even though he was on Lisinopril and Metoprolol.  Blood 
pressure was 130/80.  The physician added that the Veteran 
had a cholesterol disorder, with an elevated LDL and low HDL.  
There was no evidence of cardiac enlargement by palpation and 
auscultation.  In regard to the 1969 report of cardiac 
enlargement, the physician commented that this report was 
probably insignificant, since he did not have any history of 
hypertension, which was the usual cause of heart enlargement.  

The physician opined that, since the Veteran's cardiac 
disease was caused by hyperlipidemia, with the development of 
arteriosclerosis causing blockage of the coronary arteries, 
there was no evidence that his cardiovascular disease had its 
onset before he enlisted in the military.  He added that it 
was difficult to determine the onset of arteriosclerosis, 
since evidence of plaques may develop very early in life.  
The physician also opined that there was no evidence that the 
Veteran's coronary artery disease is congenital or 
developmental in nature; rather, it is due to hyperlipidemia 
because of the abnormal HDL and LDL.  He concluded by stating 
that, since there was no evidence that the condition is 
congenital or developmental in nature, there was no evidence 
that his problem was aggravated by service.  

While the opinion of the July 2009 VA examiner addresses the 
question of whether the Veteran's heart disease is congenital 
or developmental, and whether it was aggravated by active 
service, the examiner did not address the question of whether 
the Veteran's heart disease had its onset in service, as 
requested in the April 2007 remand.  Significantly, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion that does not clearly 
consider direct service connection is inadequate on its face.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) 
(holding that a medical nexus opinion which found that a 
veteran's nasal sinus condition was not related to service 
because the condition was not entitled to presumptive service 
connection, without clearly considering direct service 
connection, was inadequate on its face).  

The Board notes that the claims file reflects complaints of 
chest pain during service, as indicated above.  Post service 
records of treatment also include complaints of chest pain.  
Social Security Administration (SSA) records reflect that, 
during an internal medicine examination in October 2004, the 
Veteran described chest pain associated with coronary artery 
disease since 1972.  In December 2005, the Veteran was 
evaluated for chest pain with cardiac catheterization.  
Percutaneous coronary intervention was performed, with 
placement of a stent.  In August 2006, the Veteran underwent 
left heart catheterization, coronary angiography, and femoral 
angiography after presenting with complaints of substernal 
chest pain for about a month.  

Accordingly, the claims file should be returned to the VA 
examiner to provide the requested opinion regarding the 
matter of direct service connection.  

In addition, the Board notes that the VA examiner opined that 
the 1969 report of cardiac enlargement was probably 
insignificant because the Veteran did not have any history of 
hypertension; however, review of post-service treatment 
records includes findings of hypertension.  In this regard, a 
December 2004 record of VA cardiology treatment reflects that 
the Veteran had hypertension, hyperlipidemia, and smoked 
tobacco, and complained of chest pain for several months.  
August 2006 and May 2008 records of VA cardiology treatment 
note that one of the Veteran's cardiac risk factors was 
hypertension.  The assessment following treatment in May 2008 
included hypertension, above target of 125/75, no medication 
this morning.  On remand, the examiner should also address 
these post-service findings of hypertension.  

The AMC/RO should arrange for the Veteran to undergo VA 
cardiovascular examination.

As a final matter, the Board points out that, as noted above, 
the Veteran is represented by the Missouri Veterans 
Commission.  While the Missouri Veterans Commission was 
furnished a copy of the September 2009 supplemental statement 
of the case, the claims file does not contain a VA Form 646 
(Statement of Accredited Representative in Appealed Case) or 
similar statement from the Veteran's representative since the 
April 2007 remand.  On remand, the Veteran's representative 
should be given an opportunity to review the case and provide 
written argument on the Veteran's behalf.  See 38 C.F.R. § 
20.600.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for heart disease 
since 2008.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of any cardiovascular 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the cardiologist for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
cardiologist.

Following examination of the veteran and 
a review of the record, the examiner 
should indicate whether, prior to 
service, the veteran had an identifiable 
cardiovascular disease.  The physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that any current heart 
condition was had its onset in or was 
aggravated by the veteran's active duty 
service.  The examiner should discuss the 
meaning of the December 1969 radiographic 
chest study.  The examiner should 
indicate any identified heart disorder 
determined to be congenital or 
developmental in nature, that may have 
preexisted service.  If a pre- service 
heart disorder is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  If further 
testing or examination is warranted in 
order to determine the etiology of the 
disorder, such testing or examination is 
to be accomplished.  The examiner is 
requested to comment on the findings 
noted in the July 2009 VA heart disease 
examination 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


